UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-8278


NEIL JASON WILLIAMS,

                Petitioner - Appellant,

          v.

THOMAS L. MCBRIDE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00124-REM-JSK)


Submitted:   June 11, 2009                 Decided:   June 30, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neil Jason Williams, Appellant Pro Se.     R. Christopher Smith,
Dawn Ellen Warfield, Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Neil Jason Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his       28    U.S.C.      § 2254      (2006)   petition.         We    have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm         for   the        reasons    stated     by    the    district     court.

Williams       v.    McBride,         No.   2:06-cv-00124-REM-JSK         (N.D.     W.    Va.

July 22,    2008).             We    dispense    with    oral    argument    because     the

facts    and    legal      contentions          are   adequately       presented    in   the

materials       before         the    court    and    argument    would     not    aid   the

decisional process.

                                                                                   AFFIRMED




                                                 2